





    
    

AMENDMENT NO. 1
dated as of December 10, 2015
to
Revolving Credit and Security Agreement
dated as of
June 1, 2015

among

ECHO GLOBAL LOGISTICS, INC.,
COMMAND TRANSPORTATION, LLC,
as Borrowers,

THE LENDING INSTITUTIONS NAMED HEREIN,
as the Lenders,

PNC BANK, NATIONAL ASSOCIATION,
as the Agent,
BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents

and

PNC CAPITAL MARKETS LLC
MORGAN STANLEY SENIOR FUNDING, INC.

and

CREDIT SUISSE SECURITIES (USA) LLC
as Joint Lead Arrangers and Joint Bookrunners
    
    







--------------------------------------------------------------------------------




AMENDMENT NO. 1 TO REVOLVING CREDIT AND SECURITY AGREEMENT


This AMENDMENT NO. 1 TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of December 10, 2015 (the “Effective Date”)
among the following: (i) Echo Global Logistics, Inc., a Delaware corporation
(“Echo”); (ii) Command Transportation, LLC, a Delaware limited liability company
(“Command” and together with Echo, collectively, the “Credit Parties”); (iii)
the Lenders (as hereinafter defined) party hereto; and (iv) PNC Bank, National
Association, as the administrative agent (the “Agent”).
RECITALS:


A.    The Credit Parties, the Agent and the lenders from time to time party
thereto (each a “Lender” and collectively, the “Lenders”) are parties to the
Revolving Credit and Security Agreement, dated as of June 1, 2015 (as the same
may from time to time be further amended, restated or otherwise modified, the
“Credit Agreement”).
B.    The Credit Parties, the Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof.
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Credit Parties, the Agent and the Lenders agree as
follows:
Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.
Section 2. Amendments.
(a)    Amendment to Section 1.2. Section 1.2 of the Credit Agreement is hereby
amended by replacing the definition of “Existing Letters of Credit” with the
following definition in lieu thereof:
“Existing Letters of Credit” shall mean collectively the Existing Bank of
America Letters of Credit and the Existing PNC Letters of Credit.
(b)    Amendment to Section 1.2. Section 1.2 of the Credit Agreement is hereby
amended by replacing the definition of “Issuer” with the following definition in
lieu thereof:
“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement, (ii) Bank of America in its capacity as the issuer of
certain Existing Bank of America Letters of Credit and (iii) any Lender or
Affiliate of a Lender who Borrowing Agent designates (with the consent of such
Person and Agent) as an issuer of Letters of Credit pursuant to the terms
hereof.
(c)    Amendment to Section 1.2. The following definitions of “Bank of America”,
“Existing Bank of America Letters of Credit”, and “Existing PNC Letters of
Credit” are hereby added to Section 1.2 of the Credit Agreement in the
appropriate alphabetical order thereto:
“Bank of America” shall mean Bank of America, N.A.




--------------------------------------------------------------------------------




“Existing Bank of America Letters of Credit” shall mean the letters of credit
issued by Bank of America for the account of Target listed on Schedule 1.1(C).
“Existing PNC Letters of Credit” shall mean the letters of credit issued by PNC
for the account of Echo listed on Schedule 1.1(C).
(d)    Amendment to Section 2.10. Section 2.10 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
2.10    Letters of Credit. Subject to the terms and conditions hereof, Issuer
shall issue or cause the issuance of standby and/or trade Letters of Credit
denominated in Dollars (“Letters of Credit”) for the account of Echo or any of
its Restricted Subsidiaries; provided, however, that Agent will not be required
to issue or cause to be issued any Letters of Credit to the extent that the
issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances, (ii) the outstanding Swing Loans, plus (iii) the Maximum Undrawn
Amount of all outstanding Letters of Credit to exceed the lesser of (x) the
Maximum Revolving Advance Amount or (y) the Borrowing Base Amount. Each of the
Existing PNC Letters of Credit shall be deemed to have been issued hereunder on
the Closing Date by PNC as Issuer. Each of the Existing Bank of America Letters
of Credit shall be deemed to have been issued hereunder on the Closing Date by
Bank of America as Issuer. Each of the Existing Letters of Credit are hereby
deemed to be Letters of Credit issued under this Agreement. The Maximum Undrawn
Amount of all outstanding Letters of Credit shall not exceed in the aggregate at
any time the Letter of Credit Sublimit. Letters of Credit that have not been
drawn upon shall not bear interest.
(c)    Schedule 1.1(C) attached to the Credit Agreement is amended in its
entirety by replacing it with Schedule 1.1(C) attached to this Amendment.
Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:
(i)    this Amendment shall have been executed by the Credit Parties, the Agent
and the Required Lenders, and counterparts hereof as so executed shall have been
delivered to the Agent;
(ii)    all representations and warranties of the Credit Parties contained
herein, the Credit Agreement or in the Other Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made; and
(iii)    the Agent shall have received all documented out-of-pocket expenses
(including reasonable fees and disbursements of counsel to the Agent) in
connection with the preparation, negotiation and effectiveness of this Amendment
and any other amounts due and payable by the Credit Parties under the Credit
Agreement on or prior to the date hereof.
Section 4. Miscellaneous.
4.1    Representations and Warranties. Each Credit Party, by signing below,
hereby represents and warrants to the Agent and the Lenders that:




--------------------------------------------------------------------------------




(i)    each Credit Party has the legal power and authority to execute and
deliver this Amendment;
(ii)    the officers executing this Amendment on behalf of each Credit Party
have been duly authorized to execute and deliver the same and bind such Credit
Party with respect to the provisions hereof;
(iii)    the execution and delivery hereof by each Credit Party and the
performance and observance by each Credit Party of the provisions hereof do not
(x) violate or conflict with (A) the Organizational Documents of any Credit
Party or (B) any law applicable to any Credit Party, except in the case of this
clause (B), as would not reasonably be expected to have a Material Adverse
Effect, or (y) result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against such Credit Party;
(iv)    no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof;
(v)    no Credit Party has any claim or offset against, or defense or
counterclaim to, any obligations or liabilities of such Credit Party under the
Credit Agreement or any Other Document;
(vi)    this Amendment constitutes a valid and binding obligation of each Credit
Party in every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies;
and
(vii)    each of the representations and warranties set forth in Article V of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.
4.2    Credit Agreement Unaffected. Each reference to the Credit Agreement or in
any Other Document shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as herein otherwise specifically provided,
all provisions of the Credit Agreement shall remain in full force and effect and
be unaffected hereby. This Amendment is an Other Document.
4.3    Entire Agreement. This Agreement, together with the Credit Agreement and
the Other Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.
4.4    Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
4.5    Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION




--------------------------------------------------------------------------------




5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED
BY LAW, THE CREDIT PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
4.6    JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
[Signature pages follow.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.


 
ECHO GLOBAL LOGISTICS, INC., as a Borrower 



By: /s/ Kyle L. Sauers   
Name: Kyle L. Sauers
Title: Chief Financial Officer


 
COMMAND TRANSPORTATION, LLC, as a Borrower 



By: /s/ Kyle L. Sauers   
Name: Kyle L. Sauers
Title: Treasurer


 
 



Signature Page to Amendment No. 1 to Revolving Credit and Security
Agreement        

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
   as the Agent and as a Lender


By: /s/ Adam Moss   
Name: Adam Moss
Title: Vice President


 
 



Signature Page to Amendment No. 1 to Revolving Credit and Security
Agreement        



--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.
   as a Lender


By: /s/ John Morrone   
Name: John Morrone
Title: Authorized Signatory







Signature Page to Amendment No. 1 to Revolving Credit and Security
Agreement        



--------------------------------------------------------------------------------






 
Bank of America, N.A.
   as a Lender


By: /s/ Thomas Brennan   
Name: Thomas Brennan
Title: Senior Vice President







Signature Page to Amendment No. 1 to Revolving Credit and Security
Agreement        



--------------------------------------------------------------------------------








 
BMO Harris Bank N.A.
   as a Lender


By: /s/ Jason Hoefler   
Name: Jason Hoefler
Title: Director


 
 



Signature Page to Amendment No. 1 to Revolving Credit and Security
Agreement        



--------------------------------------------------------------------------------






 
BRANCH BANKING AND TRUST COMPANY,
   as a Lender


By: /s/ David Miller    
Name: David Miller
Title: Vice President










































































 
 





Signature Page to Amendment No. 1 to Revolving Credit and Security
Agreement        

